COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00328-CR
                            NO. 02-14-00348-CR


JAIME RAMIREZ, JR.                                             APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
              TRIAL COURT NOS. 1355171D, 1352281D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Jaime Ramirez, Jr. attempts to appeal his conviction of

possession of a controlled substance of less than one gram (methamphetamine)

in cause number 02-14-00328-CR and his conviction of possession of a

controlled substance of four grams or more but less than 200 grams

(methamphetamine) in cause number 02-14-00348-CR, for which he received

     1
      See Tex. R. App. P. 47.4.
ten years’ confinement in each case, served concurrently, in exchange for his

guilty pleas.

       We notified appellant that the trial court’s certifications of his right to appeal

stated that these were plea-bargain cases and that he has no right of appeal, and

we informed him that unless he or any party desiring to continue the appeals filed

with the court a response showing grounds for continuing the appeals, the

appeals would be dismissed.          See Tex. R. App. P. 25.2(a)(2), (d), 44.3.

Appellant filed a response, but it does not show grounds for continuing the

appeals. Therefore, we dismiss the appeals and deny appellant’s motions to

extend time for filing an appellate brief as moot. See Tex. R. App. P. 25.2(d),

43.2(f).



                                                      PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 23, 2014




                                           2